DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
Garnier et al (US 2004/0118540), Sumnicht et al (US 2009/0020248), Albany International Corp. (US 20160090692), KIMBERLY CLARK WORLDWIDE, INC. (WO 2016/134256), SCA HYGIENE PRODUCTS (WO 2004/057109 A1), Cook et al (US 5048589), Hua et al (US 2013/0017394), Matthew (US 3880368), Morgan, Jr. (US 3994771) and FIRST QUALITY TISSUE, LTD (US 2016/0160448) were cited as “X” and/or “Y” references in the International Search Reports for International Applications PCT/US2017/052130 and PCT/US2017/052195, to which the instant application is related although priority is not claimed. 
Garnier et al, Albany International, Inc. and Hua et al are used in the rejections herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al (US 2004/0118540) in view of Goulet et al (US 6423183) and further in view of Hua et al (US 2013/0017394), and as evidenced by Smook (Handbook for Pulp and Paper Technologists) and Hermans et al (US 2004/0101704).
Claims 1, 6 and 11: Garnier discloses a paper web (Abs, [0005], [0021]) comprising, in some embodiments, a mixture of softwood and hardwood fibers in a single or multilayer web ([0020], [0021], [0024], [0110]), the fibers comprising:
a softwood pulp fiber mixture comprising at least about 50% or in an embodiment at least about 80% based on fibers of the web (weight basis) of softwood fibers (reads on long fiber soft wood pulp fiber) ([0026], [0110]), which can be largely unrefined or only lightly refined for good mechanical properties [0024]; 
from 2.5-10 kg/T, or about 0.25% to about 1% of cationic strengthening polymer based on fibers of the web ([0138], Table 1) (by calculation the disclosed amount of cationic polymer is from about 0.5% to about 2% based on softwood fibers for a web comprising 50% softwood fibers, and about 0.313% to about 1.25% based on softwood fibers for a web comprising 80% softwood fibers, other percentages being readily calculable for one of ordinary skill in the art);
by subtraction, from up to about 20% to up to about 50% by weight of the dry fiber basis of the towel paper web of other pulp fibers that can be hardwood fibers, cotton (non-wood fibers), recycled fibers, synthetic fibers, kraft fibers, etc. ([0024], [0110]).  
A second component of the strengthening system disclosed by Garnier et al is permitted by the open claims of the instant invention.
In an embodiment where the web is multilayered, the paper web comprises a layer comprising primarily softwood fibers and at least one layer comprising primarily hardwood fibers, wherein the strengthening system including the cationic polymer is added to the softwood fibers ([0020], [0114]).
The fiber and cationic polymer composition of Garnier et al significantly overlays the fiber and cationic polymer composition of the claimed invention.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to select claimed amounts of largely unrefined or only lightly refined softwood fibers, hardwood fibers and cationic polymer and to form a paper web with a reasonable expectation of success in obtaining a paper having suitable strength properties.   
Garnier et al does not specifically teach that the long fiber soft wood pulp fiber is refined to the claimed delivered energy before being added to the mixture.  However, Garnier et al discloses that the fibers can desirably be largely unrefined or only lightly refined for good mechanical properties [0024].  Garnier adds the cationic polymer to a slurry after refining in a disintegrator [0135], therefore, refining the softwood fibers prior to forming the mixture with a cationic strengthening polymer would have been obvious.
Goulet et al discloses a similar three layer paper web suitable for sanitary papers, tissue, napkins, wipers, towels, etc. (Abs; col 1, lines 14-17; col 4, lines 42-45).  It is noted that Garnier et al also teaches that its papers are suitable for tissue products, such as sanitary products, tissue, wipers, towels, etc. ([0043]).  The paper web comprises outer layers comprising 70% hardwood fibers, 29% tissue broke and 1% recycled fiber, and a middle layer comprising 100% softwood fibers refined at an energy input of 2 horsepower days/metric ton (corresponds to about 32.6 kWh/ton) for dry strength development.  A strength agent, Parez ® 631NC (a cationic polymer which was also used by Garnier et al, see [0138]) was added to the center layer in an amount of 5.8 kg/metric ton, or 0.58%, for wet strength control.  Dry strength control was also adjusted by varying the ratio of the center layer to outer layers, e.g.-varying the amount of softwood fibers to hardwood fibers (col 11, lines 13-17; col 11, line 45 to col 12, line 22).
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to refine the softwood fibers at a delivered energy in the claimed range as disclosed by Goulet et al and to use claimed amounts of softwood and hardwood fibers to optimize dry strength of the paper.
Alternatively, the terms “largely unrefined or only lightly refined for good mechanical properties” are understood by one of ordinary skill in the art as corresponding to refining with a delivered energy between about 0 to 2.5 horsepower days/ ton, which corresponds to a range of about 0 to 41 kWh/ton (see Hermans et al, [0017], [0122] for evidence).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to select claimed amounts of softwood fibers lightly refined at a delivered energy in the claimed range, hardwood fibers and cationic polymer and to form a paper web with a reasonable expectation of success in obtaining a paper having optimized strength properties. 
Garnier does not specifically teach that the web comprises not more than about 10% by weight moisture, but does teach that water is removed from the web, the web is blotted and then dried [0137].  However, it is known in the art to dry paper webs to less than 9% moisture and also that drying is the most costly part of the papermaking process due to the high energy consumption. It is also known that, in a typical papermaking drying process, evaporation of water from a web decreases significantly at about 9% moisture, requiring significantly more energy usage for further drying (Smook, pp 264-265, Table 17-4).  It would have been obvious to one of ordinary skill in the art to dry the web to less than 10% moisture, such as at least to 9% moisture as a typical moisture level obtained without excess energy usage.
Garnier et al in view of Goulet et al does not disclose a fibrous paper towel web comprising from about 0.05 percent to about 20 percent by weight of the dry fiber basis of the towel paper web of cellulose nanofilaments. However, Hua discloses cellulose nanofilaments CNF as an excellent additive for the reinforcement of paper, tissue, etc. (Abs).  Hua et al discloses that a 5% to 10% addition of CNF significantly increases sheet strength properties in paper webs made from hardwood and softwood mixtures ([0058], [0059], [0062]).  CNF is suitable for improving the strength of wet webs and dry sheets, and tissue and towel products [0065].  
The art of Garnier et al, Goulet et al, Hua et al and the instant invention is analogous as pertaining to attaining strength in paper tissue and towel products.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a claimed amount of cellulose nanofibrils in the paper product of Garnier et al in view of Goulet et al and further in view of Hua et al to increase the wet and dry strength of the product.  
The web of Garnier et al in view of Goulet et al and further in view of Hua et al comprises the composition of the claimed web, and can have the claimed tensile strength properties or, at least, obtaining the claimed properties would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because, where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
Claims 2-3, 7-8 and 12-13: Garnier et al does not disclose the claimed delivered energy.  However, Garnier et al discloses that the soft wood pulp fiber can be largely unrefined or only lightly refined for good mechanical properties [0024].  The terms “largely unrefined or only lightly refined for good mechanical properties” are understood by one of ordinary skill in the art as corresponding to refining with a delivered energy between about 0 to 2.5 horsepower days/ ton, which corresponds to a range of about 0 to 41 kWh/ton (see Hermans et al, [0017], [0122] for evidence).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to refine the softwood fibers at a delivered energy in the claimed range and to use claimed amounts of softwood and hardwood fibers to optimize dry strength of the product.
Claims 4, 9 and 14: Garnier et al further discloses that the web is produced in some embodiments by a paper making process that introduces a network pattern of densified areas (differential density) within the fibrous web [0109].

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al in view of Goulet et al and further in view of Hua et al and even further in view of Sauter et al (US 2012/0244320) and Eagles et al (US 2016/0090692).
The disclosures of Garnier et al, Goulet et al and Hua et al are used as above.  Garnier et al, Goulet et al and Hua et al do not disclose the papermaking processes as claimed.  However, Sauter et al discloses that processes used to form webs for hygiene and wiping products such as tissue, napkins,  paper towels, etc. include through-air-drying (TAD), uncreped TAD (UCTAD), NTT and ATMOS(Abs; [0003], [0004]).   Eagle et al also discloses typical processes for making tissue products such as tissues, paper towels comprising hardwood fibers, softwood fibers and strength aids including TAD, ATMOS and NTT processes ([0015], [0030], [0031]).   Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ any of the claimed processes for producing the web of Garnier et al in view of Goulet et al and further in view of Sauter et al and Eagles et al as typical processes used in the art to produce tissue paper towel products, and to have a reasonable expectation of success in obtaining a suitable absorbent paper towel web.   All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,640927. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding instant Claims 1, 6 and 11, Claims 1, 9 1nd 17 of the patent recite an absorbent paper towel web comprising overlapping amounts of fibers and cationic polymer and cellulose nanofilaments, the softwood fibers being refined at a delivered energy of less than 50.3 KWH/ton (KWH//bdt significantly overlaps the claimed kWh/t), and property values overlapping the claimed ranges or, for properties not recited, obtaining claimed property values would have been obvious because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.”
Regarding instant Claims 2-3, 7-8 and 12-13, Claims 2, 3, 10, 11, 18 and 19 of the patent recite a delivered energy of refining overlapping the claimed ranges.
Regarding instant Claims 4, 9 and 14, Claims 4, 12 and 20 of the patent recite paper produced by a process that introduces differential density within the paper web.
Claims 5-8, 13-16 and 21-24 of the patent recite the same processes as instant Claims 5, 10 and 15.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims-24 of U.S. Patent No. 10,640928. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding instant Claims 1, 6 and 11, Claims 1, 9 1nd 17 of the patent recite an absorbent paper towel product comprising overlapping amounts of fibers and cationic polymer and cellulose nanofilaments, the softwood fibers being refined at a delivered energy of less than 50.3 KWH/ton (KWH//bdt significantly overlaps the claimed kWh/t), and property values overlapping the claimed ranges or, for properties not recited, obtaining claimed property values would have been obvious because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.”  That the product has a differential density, a machine direction, a cross machine direction and two plies makes it a species of the instant claims.  Alternatively, 
Regarding instant Claims 2-3, 7-8 and 12-13, Claims 2, 3, 10, 11, 18 and 19 of the patent recite a delivered energy of refining overlapping the claimed ranges.
Regarding instant Claims 4, 9 and 14, Claims 4, 12 and 20 of the patent recite paper produced by a process that introduces differential density within the paper web.
Claims 5-8, 13-16 and 21-24 of the patent recite the same processes as instant Claims 5, 10 and 15.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/865950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant Claims 1, 6 and 11, Claims 1 and 6 of the copending application recite an absorbent paper towel web comprising overlapping amounts of fibers and cationic polymer and cellulose nanofilaments, the softwood fibers being refined at a delivered energy of less than 50.3 KWH/ton (KWH//bdt significantly overlaps the claimed kWh/t), and property values overlapping the claimed ranges or, for properties not recited, obtaining claimed property values would have been obvious because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.”
Regarding instant Claims 2-3, 7-8 and 12-13, Claims 2, 3, 7 and 8 of the copending application recite a delivered energy of refining overlapping the claimed ranges.
Regarding instant Claims 4, 9 and 14, Claims 4 and 9 of the copending application recite paper produced by a process that introduces differential density within the paper web.
Claims 5 and 10 of the copending application recite the same processes as instant Claims 5, 10 and 15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748